Exhibit 10.3

 

EXECUTION COPY

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (the “Agreement”) is entered into as of October 2, 2007
(the “Effective Date”) by and between HowStuffWorks, Inc., with its principal
office located at 3350 Peachtree Road, Suite 1500, Atlanta, Georgia 30326
(“HSW”), and HSW International, Inc., with its principal office located at 3350
Peachtree Road, Suite 1150, Atlanta, Georgia 30326 (“Client”). HSW and Client
are collectively referred to herein as the “Parties” and individually a “Party”.

 

WHEREAS, HSW is engaged in the publication and distribution of certain reference
information in digital form via the website www.howstuffworks.com (the “Site”);

 

WHEREAS, HSW and Client have entered into one or more Content Contribution
Agreements pursuant to which HSW licensed the Contributed Content  to Client
(collectively, the “Contribution Agreements”) for digital distribution in the
Territory; and

 

WHEREAS, Client desires to engage HSW for the purposes of developing,
supporting, translating, updating and facilitating the digital transmission of
the Contributed Content on a transitional basis until Client is able to perform
such services on its own behalf.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto hereby agree as follows:

 


1.                                      DEFINITIONS


 

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Contribution Agreements. For purposes of this Agreement,
the following terms shall have the meanings ascribed to them below:

 

“Client Sites” means the applicable domain names for the Territory as set forth
in the Contribution Agreements on which the Contributed Content is posted, as
specified by Client in writing.

 

“Technology” means all computer code, documentation and functions and any other
computer software (including all computer programming code and documentation)
and other technology utilized by HSW or its third party providers in providing
the Services.

 

“Terms of Use” means the terms and conditions governing access to and use of the
Client Sites by the Parties and Users, which shall be posted on the Client
Sites.

 

“User” means anyone that accesses a Client Site.

 


2.                                      SERVICES


 

2.1                                 Provision of Services.   Upon Client’s
written request, HSW shall provide the following services to Client or Intac
International Management Consultancy (Beijing) Co., Ltd., as reasonably
designated by Client: (i) translating the Content into the language designated
in the Contribution Agreements; (ii) designing and developing the Client Sites;
(iii) providing the

 

--------------------------------------------------------------------------------


 

Technology for establishing, operation and use of the Client Sites; (iv)
providing support and consulting concerning the hosting, operation, and display
of the Client Sites; (v) securing the registration and maintaining the domain
names for the Client Sites; and (vi) providing other services reasonably agreed
to by the Parties as necessary to develop, operate and maintain the Client Sites
(collectively, the “Services”). HSW shall provide the Services in accordance
with the mutually agreed upon statements of work (“SOW”) agreed to by the
Parties in writing. Each SOW shall incorporate, without modification, the terms
and conditions set forth herein and shall set forth the details and terms with
respect to the Services, including timing, scope details and fee estimates. In
the event of a conflict between the terms and conditions set forth in this
Agreement and those set forth in any SOW, the terms and conditions set forth in
this Agreement shall control. The Parties shall use commercially reasonable
efforts to launch the first Client Site by June 1, 2006.

 

2.2                                 Correction of Errors.   Notwithstanding
Section 6.3, in the event that the Client Sites have technical errors or the
Client Sites or Services do not meet the specifications set forth in an
applicable SOW, HSW shall use commercially reasonable efforts to remedy such
deficiencies in a timely manner in accordance with a new SOW agreed to by the
Parties.

 


3.                                     
                                                CONSIDERATION


 

3.1                                 Fees.   In consideration of the Services
provided by HSW hereunder, Client shall pay HSW a fee equal to HSW’s fully
allocated costs in providing the Services, which shall include reasonable
direct, indirect and overhead costs (the “Fee”). HSW shall provide a reasonably
detailed invoice on a monthly basis specifying each type of Service rendered to
Client. Client shall pay all such invoices, in U.S. dollars to HSW within thirty
(30) days of Client’s receipt of the invoice.

 

3.2                                 Right to Audit.   For a period of six (6)
months after Client receives an invoice from HSW for the provision of Services,
Client shall be provided, upon advance written notice, reasonable access to and
the right to audit, at Client’s cost and expense, by a mutually acceptable
nationally recognized accounting firm (provided that such firm has not
previously provided services to either Party and provided further that such firm
enter into a confidentiality agreement) all of HSW’s books and records that
pertain to the provision of the Services under such invoice; provided, however,
neither Client nor any agent of Client shall have access to the Technology or
any other proprietary technology of HSW by virtue of this Section 3.2. Any
overpayments or underpayments shall be credited or charged, as applicable, to
Client in the next invoice from HSW to Client. If the audit identifies that the
Client was overcharged by more than ten percent (10%) in respect of the audited
invoices, HSW shall bear the costs and expense of such audit.

 

3.3                                 Taxes.   The fees and expenses shall not
include any applicable foreign, federal, state or local sales, use, excise,
value added, customs fees or other taxes, duties, surcharges or assessments, and
HSW shall provide Client written notification of such taxes and Client shall be
responsible for the payment of all such taxes. Notwithstanding anything to the
contrary in this section, HSW shall be solely responsible for all taxes based on
its income.

 

3.4                                 Late Payments.   Any amount not paid when
due hereunder shall be subject to an interest charge at the lesser of 1.5% per
month or the maximum rate permitted by law.

 

2

--------------------------------------------------------------------------------


 


4.                                      PROPRIETARY RIGHTS


 

4.1                                 Content.   Ownership of the Content and the
Contributed Content and Client’s right to use the same are governed by the terms
and conditions set forth in the Contribution Agreements.

 

4.2                                 Technology.   All right, title and interest
in and to the Technology and all Intellectual Property Rights therein and all
derivatives thereof, shall remain exclusively vested in HSW. This Agreement does
not convey, confer, grant, assign or otherwise provide Client with any ownership
interest in or to the Technology.

 


5.                                      TERM/TERMINATION


 

5.1                                 Term.   This Agreement shall commence upon
the Effective Date and continue for a period of eighteen (18) months or until
earlier terminated in accordance with the terms set forth herein (the “Term”).

 

5.2                                 Termination.   This Agreement shall
terminate when the Parties mutually agree in writing that Client is able to
perform the Services on its own behalf. Client may terminate any or all
Services, either in whole or in part, or this Agreement upon thirty (30) days’
written notice to HSW. HSW may suspend any Service in the event that Client
fails to pay the Fee for such Service when due and such failure continues
un-remedied for ninety (90) days after receipt of written notice thereof from
HSW.

 

5.3                                 Termination of Contribution Agreements.
  This Agreement shall automatically and immediately terminate upon termination
of all the licenses granted in Section 2.2 of the Contribution Agreements.

 

5.4                                 Effect of Termination.   Any termination of
this Agreement shall not (i) waive or otherwise adversely effect any other
rights or remedies the terminating Party may have at law or in equity, or (ii)
affect any terms and conditions which by their nature should survive
termination, including (a) Client’s obligations to pay all accrued but unpaid
Fees, and (b) the rights and obligations of the Parties under Sections 3.2, 3.3
and 3.4; and Articles 4, 6, 7, and 8.

 


6.                                      WARRANTIES AND COVENANTS


 

6.1                                 By HSW.   HSW represents, warrants and
covenants to Client that (i) it has the full power and authority to enter into
this Agreement; (ii) it shall provide and perform the Services with the level of
care and in a professional and workmanlike manner in accordance with
commercially reasonable industry standards; (iii) it shall observe and comply
with any and all applicable U.S. laws and regulations bearing on the performance
of the Services; and (iv) the Technology and Services do not and will not
infringe or misappropriate any third party Intellectual Property rights.

 

6.2                                 By Client.   Client represents and warrants
to HSW that (i) it has the full power and authority to enter into this
Agreement; (ii) the Client Sites are in compliance with all applicable laws,
rules, regulations, statutes and ordinances; (iii) the Client Sites do not and
will not infringe any third party Intellectual Property Rights; provided,
however, that this

 

3

--------------------------------------------------------------------------------


 

representation and warranty shall not apply in respect of Contributed Content or
Updates and instead, the applicable representation and warranty shall be as set
forth in the Contribution Agreements and Update Agreements; (iv) it will not use
the Technology or any portion thereof in any way that infringes or
misappropriates any Intellectual Property Rights; and (v) will ensure that Terms
of Use are at all times in compliance with all applicable  laws, rules,
statutes, regulations and ordinances.

 

6.3                                 Disclaimer.   Except for the express
warranties and representations set forth in this Agreement and the Contribution
Agreements, neither Party makes any warranties, whether express, implied or
otherwise with respect to the Services and the materials provided by HSW under
this Agreement and Licensee’s use of the Client Sites and Contributed Content.
Each Party expressly disclaims all other warranties and representations, whether
express, implied or statutory, including, without limitation, the implied
warranties of merchantability, fitness for a particular purpose,
non-infringement and accuracy. HSW does not warrant that the Client Sites or the
Services will be uninterrupted, secure, virus free, error free, or prevent
unauthorized access by third parties, that all errors will be corrected, or that
the Services will meet Client’s requirements.

 


7.                                      INDEMNITY


 

7.1                                 By HSW.   HSW agrees to defend, indemnify
and hold harmless Client, its officers, directors, employees, agents and
contractors against any and all claims, demands, causes of action, judgments,
damages, penalties, losses, liabilities, costs and expenses (including
reasonable attorney fees’ and court costs) arising out of, resulting from or
related to (i) HSW’s breach of the covenants, representations and warranties set
forth in Article 6; or (ii) any breach of or default under the Terms of Use by
HSW or its subcontractors, except where such liabilities, losses, damages, costs
and expenses arise out of the gross negligence, willful misconduct or bad faith
of, or the violation of any applicable law by, or willful breach by Client of
any of Client’s obligations under this Agreement. Client agrees to provide HSW
with prompt written notice of any third party claim subject to indemnification
hereunder, allowing HSW to have sole control of the defense of such claim and
any resulting disposition or settlement thereof; provided, however, that Client
may participate in the defense of a claim at its own expense. Notwithstanding
the foregoing, any delay by Client in providing notice as required hereunder
shall not relieve HSW of its indemnification obligations except and only to the
extent that HSW was prejudiced by such delay.

 

7.2                                 By Client.   Client agrees to defend,
indemnify and hold harmless HSW, its officers, directors, employees, agents and
contractors against any and all claims, demands, causes of action, judgments,
damages, penalties, losses, liabilities, costs and expenses (including
reasonable attorney fees’ and court costs) arising out of, resulting from or
related to (i) Client’s breach of the covenants, representations and warranties
set forth in Article 6; or (ii) any breach of or default under the Terms of Use
by Client or its subcontractors or licensees, except where such liabilities,
losses, damages, costs and expenses arise out of the gross negligence, willful
misconduct or bad faith of, or the violation of any applicable law by, or
willful breach by HSW, its affiliates, its consultants or its subcontractors of
any of HSW’s obligations under this Agreement. HSW agrees to provide Client with
prompt written notice of any third party claim subject to indemnification
hereunder, allowing Client to have sole control of the defense of such

 

4

--------------------------------------------------------------------------------


 

claim and any resulting disposition or settlement thereof; provided, however,
that HSW may participate in the defense of a claim at its own expense.
Notwithstanding the foregoing, any delay by HSW in providing notice as required
hereunder shall not relieve Client of its indemnification obligations except and
only to the extent that Client was prejudiced by such delay.

 


8.                                      LIMITATION OF LIABILITY


 

8.1                                 Exclusion of Damages.   Except for (i) the
Parties’ respective indemnification obligations set forth in this Agreement; and
(ii) damages arising out of either Party’s gross negligence or willful
misconduct, neither Party shall be liable to the other under any legal theory or
cause of action for any special, incidental, consequential or other indirect
damages, including, without limitation, damages for lost profits, even if the
Party has been advised of the possibility of such damages.

 

8.2                                 Limitation of Damages.   Except with respect
to HSW’s (or its subcontractors’) gross negligence or willful or intentional
misconduct, HSW’s total aggregate liability arising from or related to the
Services or this Agreement shall be limited to the proven direct damages not to
exceed the Fees actually paid to HSW by Client hereunder for Services rendered
during the first twelve (12) months of the Term.

 


9.                                      MISCELLANEOUS


 

9.1                                 Assignment.   Neither Party shall assign
this Agreement, in whole or in part, by operation or law or otherwise, without
the prior written consent of the other Party; provided, however, HSW may,
without Client’s consent, assign this Agreement or any of its rights or
obligations hereunder upon a change of control. Any purported assignment in
violation hereof shall be void.

 

9.2                                 Force Majeure.   The obligations of either
Party shall be suspended during the period and to the extent that either Party,
is prevented or hindered from complying therewith by any of the following causes
beyond its reasonable control:  (i) acts of God, (ii) weather, fire or
explosion, (iii) war, invasion, riot or other civil unrest, (iv) governmental
laws, orders or restrictions, (v) actions, embargoes or blockades in effect on
or after the date of this Agreement, (vi) action by any regulatory authority,
(vii) national or regional emergency, (viii) strikes, labor stoppages or
slowdowns or other industrial disturbances, (ix) power failures, fiber cuts,
network disturbances, shortage of adequate power or transportation facilities,
or (x) any other event which is beyond the reasonable control of such party. In
such event, the Party whose performance is affected thereby shall give notice of
suspension as soon as reasonably practicable to the other stating the date and
extent of such suspension and the cause thereof, and such Party shall resume the
performance of such obligations as soon as reasonably practicable after the
removal of the cause.

 

9.3                                 Subcontractors.   HSW shall be entitled to
perform any or all of the Services through one or more subcontractors, provided
that HSW remains solely responsible to Client for the performance of the
Services and solely liable to Client for the acts and omissions of any
subcontractor.

 

5

--------------------------------------------------------------------------------


 

9.4                                 Notices.   All notices, consents and other
communications hereunder must be in writing and delivered to the other Party at
the address set below by personal delivery, certified mail (postage pre-paid),
overnight delivery service or by facsimile with verified receipt of
transmission, and shall be effective upon receipt (or when delivery is refused).
Each Party may change its address for receipt of notice by giving notice of the
new address to the other Party.

 

If to HSW:                                      HowStuffWorks, Inc.
One Capital City Plaza
3350 Peachtree Road, Suite 1500
Atlanta, Georgia 30326
Phone:  404-760-4729
Fax:  404-760-3458
Attention:  Legal Department

 

If to Client:                                   HSW International, Inc.
3350 Peachtree Road, Suite 1150
Atlanta, Georgia 30326
Phone:
Fax:
Attention: Chief Executive Officer

 

9.5                                 Confidentiality.   In connection with this
Agreement, the Parties may receive or have access to nonpublic information of
the other Party (“Confidential Information”). The Parties agree (i) to keep in
confidence and trust all of the other Party’s Confidential Information; (ii) not
to use the other Party’s Confidential Information other than as expressly
permitted under the terms of this Agreement or any other Agreement between the
Parties; (iii) to take all reasonable steps to prevent unauthorized disclosure
or use of the other Party’s Confidential Information, and to prevent it from
falling into the public domain or the possession of unauthorized persons; and
(iv) to disclose the other Party’s Confidential Information only to its
employees or agents who need access to such Confidential Information for
purposes of meeting and carrying out the  obligations hereunder and who have
executed a confidentiality agreement which protects the confidentiality of the
other Party’s Confidential Information. As used herein, Confidential Information
shall not include information that is: (i) available to the public other than by
a breach of this Agreement; (ii) rightfully received from a third party not in
breach of an obligation of confidentiality; (iii) independently developed by the
receiving Party without access to the other Party’s Confidential Information;
(iv) rightfully known to the receiving Party prior to the time of disclosure; or
(v) produced in compliance with applicable law or a court order, provided the
disclosing Party is given reasonable notice of such law or order and an
opportunity to attempt to preclude or limit such production.

 

9.6                                 Waiver.   Neither Party shall be deemed, by
any act or omission, to have waived any of its rights or remedies hereunder
unless such waiver is in writing and signed by the waiving Party, and then only
to the extent specifically set forth in such writing. A waiver with reference to
one event shall not be construed as continuing or as a bar to or waiver of any
right or remedy as to a subsequent event.

 

6

--------------------------------------------------------------------------------


 

9.7                                 Severability.   If, at any time, any
provision hereof is or becomes illegal, invalid or unenforceable in any respect
under the law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions hereof nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby. The invalid provision shall be
replaced by a valid one that achieves to the extent possible the original
purpose and commercial goal of the invalid provision.

 

9.8                                 Governing Law; Jurisdiction.   This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, excluding its choice of laws provisions. The Parties agree
that the exclusive venue and jurisdiction for any actions or disputes arising
from this Agreement shall be a federal or state court in New York.

 

9.9                                 Relationship of the Parties.   Nothing in
this Agreement shall establish any relationship of partnership, joint venture,
employment, franchise, or agency between the Parties. Nothing in this Agreement
shall give either Party the power to bind the other Party or incur obligations
on the other Party’s behalf without the other Party’s prior written consent. The
Parties shall act as independent contractors and not as an agent of the other in
performing the Services and in connection with this Agreement, maintaining
control over its employees, its subcontractors and their employees and complying
with all withholding of income at source requirements, whether federal, state,
local or foreign. No employee of either Party shall be considered an employee of
the other Party.

 

9.10                           Headings.   Headings are used for purposes of
reference only and shall not affect the interpretation of this Agreement.

 

9.11                           Construction.   This Agreement shall be construed
and interpreted fairly, in accordance with the plain meaning of its terms, and
there shall be no presumption or inference against the Party drafting this
Agreement in construing or interpreting the provisions hereof.

 

9.12                           Counterparts.   This Agreement may be executed in
counterparts all of which taken together shall constitute one single agreement
between the Parties.

 

9.13                           Entire Agreement.   This Agreement constitutes
the entire agreement between the Parties relating to the subject matter hereof
and supersede all prior communications, whether written or oral. This Agreement
may be amended only in a written document signed by both Parties.

 

[Signatures on following page]

 

7

--------------------------------------------------------------------------------


 

[Signature page to Services Agreement]

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

HSW:

Client:

 

HowStuffWorks, Inc.

HSW International, Inc.

 

By:

/s/ Jeffrey Arnold

 

By:

/s/ Bradley Zimmer

 

 

 

Name:

Jeffrey Arnold

 

Name:

Bradley Zimmer

 

 

 

Title:

Chief Executive Officer

 

Title:

Secretary

 

 

8

--------------------------------------------------------------------------------